Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 1 of 11




                EXHIBIT “A”




                EXHIBIT “A”
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 2 of 11
                                                                                                                                     Electronically Filed
                                                                                                                                     5/27/2020 11:21 AM
                                                                                                                                     Steven D. Grierson
                                                                                                                                     CLERK OF THE COURT

                                                       1    COMP
                                                            CLARK NEWBERRYLAW FIRM
                                                       2    Tara Clark Newberry, Esq. (SBN: 10696)
                                                       3    tnewberry@cnlawlv.com
                                                            810 S. Durango Drive, Suite 102                                     CASE NO: A-20-815552-C
                                                       4    Las Vegas, NV 89145                                                          Department 32
                                                            Telephone: (702) 608-4232
                                                       5    Facsimile: (702) 946-1380
                                                            Attorneys for Plaintiff
                                                       6

                                                       7

                                                       8                                            DISTRICT COURT
                                                                                                 CLARK COUNTY, NEVADA
                                                       9
                                                            THOMAS R. LAYTON, an individual,                 )         CASE NO.:
                                                      10                                                     )         DEPT. NO.:
                                                      11                            Plaintiff,               )
                                                                                                             )            CLASS ACTION COMPLAINT
                                                      12    vs.                                              )                      AND
CLARK NEWBERRY LAW FIRM




                                                                                                             )             DEMAND FOR JURY TRIAL
                                                      13    SPECIALIZED LOAN SERVICING, LLC,                 )
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232




                                                            a Delaware limited liability company d/b/a       )         Arbitration Exemption Claimed:
                                                      14
                         Las Vegas, NV 89145




                                                            SLS,                                             )            1. Class Action
                                                      15                                                     )            2. Action Seeking Extraordinary
                                                                                  Defendant.                 )               Relief
                                                      16                                                     )

                                                      17           Plaintiff, THOMAS R. LAYTON, an individual (“Mr. Layton” or “Class Representative”),
                                                      18    on behalf of himself and all others similarly situated, files this Complaint for Damages and
                                                      19    Extraordinary Relief against Defendant, SPECIALIZED LOAN SERVICING, LLC d/b/a SLS
                                                      20    (“SLS”), and alleges the following:
                                                      21                                             INTRODUCTION
                                                      22           1.     This action seeks injunctive and monetary relief to redress an unlawful and
                                                      23
                                                            deceptive pattern of wrongdoing followed by SLS with respect to the servicing of mortgage loans
                                                      24
                                                            of consumers in the State of Nevada.
                                                      25
                                                                   2.     As more particularly described below, SLS is an abusive loan servicer that fails to
                                                      26

                                                      27    credit payments timely, and improperly assesses late fees in an attempt to collect illegal fees and

                                                      28    create unnecessarily high defaults on the home loans of borrowers.


                                                                                                                 1
                                                                                          Case Number: A-20-815552-C
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 3 of 11



                                                       1            3.      The Class Representative brings this action on behalf of himself and a class of all
                                                       2    other similarly situated Nevada consumers to prevent the Defendant from needlessly collecting
                                                       3
                                                            improper fees and illegally placing their home loans into default and possible foreclosure by its
                                                       4
                                                            unlawful conduct.
                                                       5
                                                                                                           PARTIES
                                                       6

                                                       7            4.      At all times material hereto, the Class Representative, Thomas R. Layton, an
                                                            individual (hereinafter “Plaintiff” or “Class Representative”), at all times relevant has been and
                                                       8
                                                            remains a resident of the State of Nevada and at all times pertinent hereto, in Clark County, Nevada.
                                                       9
                                                                    5.      At all times material hereto, Specialized Loan Servicing, Inc. (“SLS”) is a
                                                      10
                                                            residential mortgage company and loan servicer having its principal place of business at 8742
                                                      11
                                                            Lucent Blvd., Suite 300, Highlands Ranch, Colorado 80129. SLS is the servicer of the mortgage
                                                      12
CLARK NEWBERRY LAW FIRM




                                                      13    loan that is the subject to this action and on information and belief is the current holder of the
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232




                                                      14    Plaintiff’s loan.
                         Las Vegas, NV 89145




                                                      15                                               JURISDICTION
                                                      16
                                                                    6.      This Court has jurisdiction over this matter pursuant to Nev. Const. art. VI, § 6, as
                                                      17
                                                            this Court has original jurisdiction in all cases not assigned to the justices’ courts.
                                                      18
                                                                    7.      This Court has jurisdiction over this matter pursuant to Nevada’s Long Arm Statute,
                                                      19
                                                            NRS 14.065. Nonresident Defendant SLS availed itself of opportunities to conduct business in the
                                                      20

                                                      21    State of Nevada, establishing minimum contacts with the forum, and is therefore subject to

                                                      22    personal jurisdiction in Nevada on claim(s) arising out of that contact.
                                                      23            8.      Defendant SLS has committed sufficient acts or consummated some transaction
                                                      24
                                                            with the forum by which it purposefully availed itself of the privilege of conducting activities
                                                      25
                                                            within the forum, thereby making exercise of jurisdiction over said Defendant just and proper.
                                                      26
                                                                                                GENERAL ALLEGATIONS
                                                      27

                                                      28            9.      In or about July 30, 2004, the Plaintiff purchased his current home located at 29


                                                                                                                2
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 4 of 11



                                                       1    Myrtle Beach Drive, Henderson, Nevada 89074-6242 (the “Property”).
                                                       2           10.     On or about December 5, 2005, Plaintiff refinanced the Property which required
                                                       3
                                                            monthly payments of interest only for the first 120 months, with an additional amount for
                                                       4
                                                            escrowed taxes and insurance.
                                                       5
                                                                   11.     On or about December of 2013, the servicing of Plaintiff’s loan was transferred
                                                       6

                                                       7    from Bank of America, N.A. to Defendant SLS.

                                                       8           12.     Thereafter, despite the fact the Plaintiff made regular monthly payments that were

                                                       9    received by the Defendant on or before the 15th of each month, the Defendant routinely charged
                                                      10    the Plaintiff an unwarranted late fee. Plaintiff sent all payments to the processing address directed
                                                      11
                                                            by SLS before the grace period of 15 days expired and confirmed payment was delivered on or
                                                      12
CLARK NEWBERRY LAW FIRM




                                                            before the 15th calendar day of the month due. The Note states that a late payment will only be
                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232




                                                            assessed when the payment is received after the 15th calendar day of the month.
                                                      14
                         Las Vegas, NV 89145




                                                      15           13.     Defendant SLS processing center did not credit the payment for being received on

                                                      16    the date it was delivered, but rather would post the payment on the day after delivery or in most

                                                      17    instances several days after delivery, triggering the application of a late fee by SLS.
                                                      18
                                                                   14.     To this day, the Defendant continues to demand payment of improperly assessed
                                                      19
                                                            late fees reflected on loan statements. Plaintiff contacted SLS on numerous occasions in an
                                                      20
                                                            attempt to remedy the improper late fees, however to date, SLS refuses to acknowledge the
                                                      21
                                                            improper posting protocol of its processing center.
                                                      22

                                                      23           15.     The Defendant has failed to credit payment against amounts due in a timely fashion,

                                                      24    assessed improper late fees, and unnecessarily placed accounts in default.
                                                      25           16.     Plaintiff’s home is encumbered by a deed of trust executed on the Nevada Single
                                                      26
                                                            Family- Fannie Mae/Freddie Mac Uniform Instrument form, dated December 5, 2005 (“Deed of
                                                      27
                                                            Trust”) which clearly defines that the payment is deemed received when received at the location
                                                      28

                                                                                                              3
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 5 of 11



                                                       1    designated by the Lender for payments to be sent. The majority of homes in Nevada that are
                                                       2    financed utilize the Fannie/Freddie approved form deed of trust.
                                                       3
                                                                                    CLASS REPRESENTATION ALLEGATIONS
                                                       4
                                                                                         Statement of Maintainable Class Claims
                                                       5
                                                                   17.     Pursuant to Rule 23(a), Nevada Rules of Civil Procedure, this is a case maintainable
                                                       6

                                                       7    on a class-wide basis pursuant to Rule 23(b)(2) and (b)(3), Nevada Rules of Civil Procedure, and

                                                       8    the Class Representative brings this action on behalf of himself and of a class of all other persons

                                                       9    similarly situated, to remedy the ongoing unfair, unlawful, and/or deceptive business practices
                                                      10    alleged herein, and seeks redress on behalf of all those persons who have been harmed thereby.
                                                      11
                                                                                   Identification of Common Questions of Law or Fact
                                                      12
CLARK NEWBERRY LAW FIRM




                                                                   18.     Pursuant to Rule 23(a)(2), Nevada Rules of Civil Procedure, there are questions of
                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232




                                                            law and fact common to the Class, which common issues predominate over any issues involving
                                                      14
                         Las Vegas, NV 89145




                                                      15    owing individual class members.

                                                      16           19.     The factual question common to the Class Representative and to each class member

                                                      17    is that each has been subjected, or may be subjected, to the abusive loan servicing practices and
                                                      18
                                                            activities described in Paragraphs 7 through 14 above.
                                                      19
                                                                                                  Allegations of Typicality
                                                      20
                                                                   20.     Pursuant to Rule 23(a)(3), Nevada Rules of Civil Procedure, the Class
                                                      21
                                                            Representative’s claim is typical of those of the class he seeks to represent in that the Class
                                                      22

                                                      23    Representative has been subjected to the abusive loan servicing practices and activities of SLS

                                                      24    described in Paragraphs 7 through 14 above. As such, the claim of the Class Representative is
                                                      25    identical to that of the class members.
                                                      26
                                                                                                 Allegations of Numerosity
                                                      27
                                                                   21.     Based on the best due diligence and the experience of Class Counsel, the Class
                                                      28

                                                                                                             4
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 6 of 11



                                                       1    Representative believes that SLS services at least 1000 accounts each year in the State of Nevada.
                                                       2           22.     Based on the foregoing, the prospective class numbers are at least in the hundreds
                                                       3
                                                            and are so numerous that joinder of all members would be impractical. The exact size of the
                                                       4
                                                            proposed class and the identity of the members thereof are readily ascertainable from SLS’s
                                                       5
                                                            business records.
                                                       6

                                                       7                                             Definition of Class

                                                       8           23.     Pursuant to Rule 23, Nevada Rules of Civil Procedure, the class is composed of all

                                                       9    Nevada residents who, in the four (4) years preceding the filing of the instant action had loans
                                                      10    which were or are serviced by SLS.
                                                      11
                                                                                             Adequacy of Class Representative
                                                      12
CLARK NEWBERRY LAW FIRM




                                                                   24.     Pursuant to Rule 23(a)(4), Nevada Rules of Civil Procedure, the Class
                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232




                                                            Representative will fairly and adequately protect and represent the interest of each class member.
                                                      14
                         Las Vegas, NV 89145




                                                      15    The Class Representative has retained counsel with experience in handling class actions in federal

                                                      16    and state court.

                                                      17           25.     The Class Representative has no conflicts of interest which would interfere with his
                                                      18
                                                            ability to represent the interest of the class members.
                                                      19
                                                                         Appropriateness of Hybrid Class Treatment Under Rule 23(b)(2) and (3)
                                                      20
                                                                   26.     A class action is superior to other methods for the fair and efficient adjudication of
                                                      21
                                                            this controversy. Because the damages suffered by the individual class members may be relatively
                                                      22

                                                      23    small compared to the expense and burden of litigation, it would be impractical and economically

                                                      24    unfeasible for class members to seek redress individually. The prosecution of separate actions by
                                                      25    the individual class members, even if possible, would create a risk of inconsistent or varying
                                                      26
                                                            adjudications with respect to the individual class members against SLS.
                                                      27
                                                                   27.     The Class Representative is represented by counsel competent and experienced in
                                                      28

                                                                                                               5
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 7 of 11



                                                       1    both consumer protection and class action litigation.
                                                       2           28.     Members of the proposed class who have an interest in individually controlling the
                                                       3
                                                            prosecution of separate claims against SLS will not be prejudiced by this action. Each member of
                                                       4
                                                            the proposed class will be identified through discovery from SLS and will be notified and given an
                                                       5
                                                            opportunity to opt out of the class.
                                                       6

                                                       7           29.     The Class Representative does not presently know the nature and extent of any

                                                       8    pending litigation to which a member of the proposed classes is a party and in which any question

                                                       9    of law or fact controverted in the present action is to be adjudicated. The Class Representative will
                                                      10    identify any such pending litigation by discovery from SLS.
                                                      11
                                                                   30.     This Court is an appropriate forum for the present action in that the Class
                                                      12
CLARK NEWBERRY LAW FIRM




                                                            Representative is, and at all times herein mentioned has been, a resident of this county; the Class
                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232




                                                            Representative’s loan account serviced by SLS encompasses real property purchased and financed
                                                      14
                         Las Vegas, NV 89145




                                                      15    in this county; and SLS does business in this county, including without limitation providing to

                                                      16    residents of this county financing of mortgage loans

                                                      17           31.     Certification of a class under Rule 23(b)(2), Nevada Rules of Civil Procedure is
                                                      18
                                                            appropriate as SLS has acted on grounds generally applicable to the Class with respect to the
                                                      19
                                                            abusive lending practices described in Paragraphs 1 through 14 above thereby making appropriate
                                                      20
                                                            equitable relief with respect to the Class as a whole. Unless restrained from such activities, SLS
                                                      21
                                                            will continue to unlawfully harm the interests of the Class Representative and the class for which
                                                      22

                                                      23    no adequate remedy at law exists.

                                                      24           32.     Certification of a class under Rule 23, Nevada Rules of Civil Procedure is also
                                                      25    appropriate in that:
                                                      26
                                                                           (a) The questions of law or fact common to the members of the class predominate
                                                      27
                                                            over any questions affecting an individual class member; and
                                                      28

                                                                                                             6
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 8 of 11



                                                       1                   (b) A class action is superior to other available methods for the fair and efficient
                                                       2    adjudication of the controversy.
                                                       3
                                                                   33.     The Class Representative requests certification of a “hybrid” class for monetary
                                                       4
                                                            damages under Rule 23(b)(3) and for equitable relief under Rule 23(b)(2), Nevada Rules of Civil
                                                       5
                                                            Procedure. See, Penson v. Terminal Transport Co., Inc., 634 F.2d 989, 994 (5th Cir.1981); Agan v.
                                                       6

                                                       7    Katzman & Korr, P.A., 222 F.R.D. 692 (S.D.Fla.2004).

                                                       8           34.     There are no difficulties likely to be encountered by the Court in the management of

                                                       9    this proposed class action.
                                                      10           35.     The Class Representative’s counsel is entitled to a reasonable fee from the class
                                                      11
                                                            members or from a common fund for the handling of this action.
                                                      12
CLARK NEWBERRY LAW FIRM




                                                                                                CLAIMS FOR RELIEF
                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232




                                                                                               FIRST CAUSE OF ACTION
                                                      14
                         Las Vegas, NV 89145




                                                                                                   Breach of Contract
                                                      15
                                                                   36.     The Class Representative repeats and realleges the allegations of the preceding
                                                      16
                                                            paragraphs of the complaint as though fully set forth herein and incorporate the same herein by
                                                      17

                                                      18    reference.

                                                      19           37.     The Deed of Trust specifically defines that a late fee cannot be assessed until after
                                                      20    the 15 day grace period expires, and that a payment is deemed received when it is received at the
                                                      21
                                                            location designated by the lender, not when it is posted to the account, however Defendant
                                                      22
                                                            intentionally and routinely posted payments to Plaintiff and class members’ accounts after the date
                                                      23
                                                            it was received by Defendant triggering an improper late fee to be assessed and in breach of
                                                      24

                                                      25    contract.

                                                      26           38.     The Defendant routinely and intentionally breached the contractual terms of the

                                                      27    Deed of Trust, by not applying the payment on the date it arrived at its payment processing center,
                                                      28    thus prompting the assessment of late fees that were unwarranted. The Plaintiff and putative class

                                                                                                             7
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 9 of 11



                                                       1    members are damaged by the Defendant’s breach when the Defendant routinely charges unearned
                                                       2    late fees and artificially places the accounts into default.
                                                       3
                                                                    39.     The Defendant’s breach of contract is intentional, willful, wanton and/or reckless.
                                                       4
                                                                    40.     As a direct and proximate result of the acts hereinabove alleged and SLS’s on-going
                                                       5
                                                            unlawful conduct, the Class Representative and class members have been damaged and have
                                                       6

                                                       7    suffered economic losses in an amount to be proven at trial but in excess of $15,000.

                                                       8                                       SECOND CAUSE OF ACTION
                                                                                        Breach of Duty of Good Faith and Fair Dealing
                                                       9
                                                      10            41.     Implied in every contract is a duty of good faith and fair dealing which prohibits

                                                      11    either party from taking such action that denies the other party the benefits of the contract.
                                                      12            42.     The Defendant routinely breaches its duty of good faith and fair dealing to the
CLARK NEWBERRY LAW FIRM




                                                      13
                    810 S. Durango Drive, Suite 102




                                                            Plaintiff by engaging in the following conduct:
                      Telephone (702) 608-4232




                                                      14
                         Las Vegas, NV 89145




                                                                            (a)      failing to credit timely payments by the Plaintiff;
                                                      15
                                                                            (b)      charging late fees to the Plaintiff when payments were received on time;
                                                      16

                                                      17    and.

                                                      18            43.     The Plaintiff is damaged by the Defendant’s breach of its duty of good faith and fair

                                                      19    dealing when the Defendant routinely charges unearned late fees and artificially places the
                                                      20
                                                            accounts into default.
                                                      21
                                                                    44.     The Defendant’s breach of its duty of good faith is intentional, willful, wanton
                                                      22
                                                            and/or reckless.
                                                      23
                                                                    45.     As a direct and proximate result of the acts hereinabove alleged and SLS’s on-going
                                                      24

                                                      25    unlawful conduct, Plaintiff has been damaged and has suffered economic losses in an amount to be

                                                      26    proven at trial, but in excess of $15,000.
                                                      27    /////
                                                      28

                                                                                                                8
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 10 of 11



                                                       1                                        THIRD CAUSE OF ACTION
                                                                                              Restitution and Unjust Enrichment
                                                       2

                                                       3           46.        The Class Representative repeats and realleges the allegations of the preceding

                                                       4    paragraphs of the complaint as though fully set forth herein and incorporate the same herein by

                                                       5    reference.
                                                       6
                                                                   47.        By paying late fees that were not owed, Plaintiff and the members of the putative
                                                       7
                                                            class conferred a benefit of illegally collected charges upon Defendant.
                                                       8
                                                                   48.        Defendant accepted the benefits conferred upon Defendant by Plaintiff and the
                                                       9
                                                            members of the putative class.
                                                      10

                                                      11           49.        Defendants’ collection, acceptance and retention of these charges, when Defendant

                                                      12    was not entitled to the charges as a matter of law, is and was and continues to be unjust and
CLARK NEWBERRY LAW FIRM




                                                      13
                    810 S. Durango Drive, Suite 102




                                                            inequitable, and Defendant has not refunded the charges to Plaintiff and the members of the
                      Telephone (702) 608-4232




                                                      14
                         Las Vegas, NV 89145




                                                            putative class.
                                                      15
                                                                   50.        Defendants should not be permitted to retain the benefits of those illegal charges.
                                                      16
                                                            The continued withholding of the illegal charges is improper.
                                                      17

                                                      18           51.        Plaintiff and the members of the putative class conferred these unjust benefits upon

                                                      19    Defendant after and as a result of Defendant’s misconduct as set forth herein.

                                                      20                                            PRAYER FOR RELIEF
                                                      21           WHEREFORE, Plaintiff, Thomas R. Layton, an individual prays for judgment against
                                                      22
                                                            Defendant, on behalf of himself and all others similarly situated as follows:
                                                      23
                                                                   1.         For an order certifying this claim as a class action;
                                                      24
                                                                   2.         For an order preliminarily and permanently enjoining Defendant from charging late
                                                      25

                                                      26                      fees when the payment arrives on or before the grace period expires;

                                                      27           3.         For an order that the Defendant return all improperly assessed late fees to the

                                                      28                      Plaintiff and members of the class, and to correct all life of loan payment histories

                                                                                                                 9
                                                           Case 2:20-cv-01225-JAD-EJY Document 1-1 Filed 06/29/20 Page 11 of 11



                                                       1                   for each account;
                                                       2           4.      For an award of actual damages in excess of $15,000;
                                                       3
                                                                   5.      For pre-judgment interest to the extent permitted by law;
                                                       4
                                                                   6.      For an award of attorney’s fees, costs and expenses incurred in the investigation,
                                                       5
                                                                           filing and prosecution of this action to the extent permitted by law;
                                                       6

                                                       7           7.      For a reasonable fee for the Class Representative for his services herein; and,

                                                       8           8.      For such other and further relief as the Court may deem just and proper.

                                                       9                                        DEMAND FOR JURY TRIAL
                                                      10           Plaintiff, Thomas R. Layton, an individual, pursuant to the Nevada Rules of Civil
                                                      11
                                                            Procedure, demands a trial by jury of all issues so triable.
                                                      12
CLARK NEWBERRY LAW FIRM




                                                                   DATED this 27th day of May 2020.
                                                      13
                    810 S. Durango Drive, Suite 102

                      Telephone (702) 608-4232




                                                      14
                         Las Vegas, NV 89145




                                                                                                           CLARK NEWBERRY LAW FIRM
                                                      15                                                       /s/ Tara Clark Newberry
                                                      16                                                   TARA CLARK NEWBERRY, ESQ.
                                                                                                           Nevada Bar No. 10696
                                                      17                                                   810 S. Durango Drive, Suite 102
                                                                                                           Las Vegas, NV 89145
                                                      18                                                   Attorney for Plaintiff
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              10
